     Case 3:20-cv-00404-CAB-AHG Document 8 Filed 01/22/21 PageID.85 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   AARON M. WALKER,                                   Case No. 3:20-cv-0404-CAB-AHG
     CDCR #T-35851,
12
                                       Plaintiff,       ORDER:
13
                         vs.                            (1) DISMISSING CIVIL ACTION
14
     GONZALEZ; MONTIANO;                                FOR FAILING TO STATE A CLAIM
15   R. MADDEN; D. FOSTON,                              PURSUANT TO 28 U.S.C. § 1915(e)(2)
                                                        AND § 1915A(b); AND
16                                  Defendants.
17                                                      (2) DISMISSING FOR FAILING
                                                        TO PROSECUTE IN COMPLIANCE
18
                                                        WITH COURT ORDER
19                                                      REQUIRING AMENDMENT
20
21
22
23         Aaron Walker (“Plaintiff”), while housed at Centinela State Prison, and proceeding
24   pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 on March 3, 2020. (See
25   Compl., ECF No. 1.)
26   I.    Procedural History
27         On April 30, 2020, the Court granted Plaintiff leave to proceed in forma pauperis,
28   but dismissed his Complaint for failing to state any claim upon which relief could be
                                                    1
                                                                            3:20-cv-0404-CAB-AHG
     Case 3:20-cv-00404-CAB-AHG Document 8 Filed 01/22/21 PageID.86 Page 2 of 2



 1   granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). (See ECF No. 5.) Plaintiff
 2   was advised of his pleading deficiencies and granted leave in which to file an Amended
 3   Complaint that fixed them. (Id. at 8-9.) On July 24, 2020, Plaintiff filed his First Amended
 4   Complaint (“FAC”). However, once again, on August 11, 2020 the Court found that
 5   Plaintiff’s FAC failed to state a claim upon which relief could be granted pursuant to 28
 6   U.S.C. § 1915(e)(2)(B) and § 1915A(b). (See ECF No. 7.) Plaintiff was again granted
 7   leave to file an Amended Complaint. (See id. at 8-9.)
 8         Plaintiff’s Amended Complaint was due on or before October 11, 2020. But to date,
 9   Plaintiff has not filed an Amended Complaint, and has not requested an extension of time
10   in which to do so. “The failure of the plaintiff eventually to respond to the court’s
11   ultimatum–either by amending the complaint or by indicating to the court that [he] will not
12   do so–is properly met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin Park,
13   356 F.3d 1058, 1065 (9th Cir. 2004).
14   II.   Conclusion and Order
15         Accordingly, the Court DISMISSES this civil action in its entirety without prejudice
16   based on Plaintiff’s failure to state a claim upon which § 1983 relief can be granted
17   pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and his failure to prosecute
18   pursuant to Fed. R. Civ. P. 41(b) in compliance with the Court’s August 11, 2020 Order.
19         The Court further CERTIFIES that an IFP appeal would not be taken in good faith
20   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
21   dismissal and close the file.
22         IT IS SO ORDERED.
23   Dated: January 22, 2021
24
25
26
27
28
                                                  2
                                                                              3:20-cv-0404-CAB-AHG
